Citation Nr: 1036716	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  10-32 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2009 administrative decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's "Affidavit for Philippine Army Personnel" 
(AGO Form 23), dated in November 1945 and date-stamped as 
received by the RO in November 2009, was determined to be a 
forgery.

2.  The appellant lacks qualifying active service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active service for the 
purpose of obtaining a one-time payment from the Filipino 
Veterans Equity Compensation Fund. 38 U.S.C.A. § 501(a) (West 
2002 & West Supp. 2009); American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 
3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

The Board acknowledges initially that, although the appellant was 
not provided with pre-adjudication VCAA notice concerning his 
claim, the lack of notice was not prejudicial.  Palor v. 
Nicholson, 21 Vet. App. 325 (2007) (citing Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997)).  The Court in Palor stated, 
"[I]n assessing whether the appellant was prejudiced by VA's 
failure to notify him of the various methods available for 
proving Philippine Veteran status, the Court can conclude only 
that because the appellant is currently ineligible for VA 
benefits as a matter of law based on the NPRC's refusal to 
certify the appellant's service, he was not prejudiced by the 
section 5103(a) notice error."  See Palor, 21 Vet. App. at 332.  
In other words, a VCAA notice error like the one which occurred 
in this case is not prejudicial where the appellant is not 
entitled to the benefit as a matter of law.  See also Valiao v. 
Principi, 17 Vet. App. 229 (2003).  As will be explained below, 
the appellant does not have qualifying active service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the Armed Forces of the United States.  Such 
service is a fundamental pre-requisite to qualify for the 
compensation which the appellant seeks from the Filipino Veterans 
Equity Compensation Fund.  See generally American Recovery and 
Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 
2009).  Because the appellant lacks qualifying service, he is not 
entitled to the benefit he seeks as a matter of law.

The appellant also has not contended, and the evidence does not 
show, that there are additional outstanding service records 
demonstrating that he, in fact, had recognized active service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the Armed Forces of the United States 
which VA has not obtained or submitted to the relevant service 
department for verification.  Capellan v. Peake, 539 F.3d 1373 
(2008) (finding that VA erred in denying the appellant's claim 
with no review of subsequent evidence by the service department).  
As will be explained below, although the appellant submitted 
additional copies of an "Affidavit for Philippine Army 
Personnel" (AGO Form 23) dated in November 1945 to VA after the 
NPRC re-certified in September 2009 that he lacked qualifying 
active service, this document has been determined to be a forgery 
following an investigation by VA's Office of the Inspector 
General.  Nor has the appellant asserted that the lack of pre-
adjudication VCAA notice was prejudicial to him.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The Board observes that 
notice as to what is required to substantiate a claim of 
entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund, including VCAA notice, was provided to 
the appellant in the June 2010 Statement of the Case.  His claim 
also was readjudicated at that time.  Accordingly, the Board 
concludes that, because no reasonable possibility exists that 
providing the appellant with further assistance will aid in 
substantiating his claim, the lack of pre-adjudication VCAA 
notice was not prejudicial.  See also Sanders v. Nicholson, 
487 F.3d 881 (2007), rev'd sub nom. Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  And a remand to provide the appellant with 
additional VCAA notice would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant 
are to be avoided).  

In this case, it is the law, and not the facts, that are 
dispositive of the appeal.  Thus, the Board finds that the duties 
to notify and assist under the VCAA are not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The Court has 
held that enactment of the VCAA does not affect matters on appeal 
from the Board when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  Because qualifying service and how it may be established 
are outlined in statute and regulation, and because service 
department certifications of service are binding on VA, the 
Board's review is limited to interpreting the pertinent law and 
regulations.  Given the forgoing, the Board will proceed to 
adjudicate the appellant's claim.

The appellant contends that he served with a Philippine guerilla 
unit between August 1944 and September 1945.  He also contends 
that this service entitles him to a one-time payment from the 
Filipino Veterans Equity Compensation Fund.

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
Veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund." American Recovery and Reinvestment Act 
§ 1002, Pub. L. No. 111-5 (enacted February 17, 2009). Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.  For eligible persons who accept a payment from the 
Filipino Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service."  However, nothing in this 
act "prohibit[s] a person from receiving any benefit (including 
health care, survivor, or burial benefits) which the person would 
have been eligible to receive based on laws in effect as of the 
day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East During World War 
II. Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section. The application for the claim shall contain such 
information and evidence as the Secretary may require. Section 
1002 (c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

In May 1987 and in September 2009, the National Personnel Records 
Center (NPRC) verified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  In October 1979, however, the NPRC concluded that the 
appellant had recognized active service.  This determination was 
based on a review of the appellant's "Affidavit for Philippine 
Army Personnel" (AGO Form 23) dated in November 1945 which 
purported to show his dates of active service during World 
War II.  The Board notes that, following an investigation by VA's 
Office of the Inspector General, this affidavit was determined to 
be a forgery in April 1987.  In May 1987, the NPRC informed VA 
that it had revoked its October 1979 verification of the 
appellant's alleged active service in World War II because the 
October 1979 verification of active service was based on his 
forged "Affidavit for Philippine Army Personnel" (AGO Form 23) 
dated in November 1945.  NPRC also determined in May 1987 that, 
in fact, the appellant had no recognized active service.  
Following this determination of no recognized active service by 
the NPRC, VA subsequently severed service connection for several 
disabilities because these benefits had been obtained 
fraudulently due to the appellant's forged "Affidavit for 
Philippine Army Personnel" (AGO Form 23) dated in November 1945.

The appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  
Instead, he submitted another copy of the "Affidavit for 
Philippine Army Personnel" (AGO Form 23) dated in November 1945, 
which VA previously determined to be a forgery, an "Application 
for Old Age Pension (Veteran)" from the Philippine Veterans 
Affairs Office (PVAO) dated in December 1990, a "roster" of the 
"66th Infantry Division," two lay affidavits dated in December 
2009, and a February 2010 Certification from the Office of the 
Adjutant General (OTAG).

The Board is aware of the Federal Circuit's decision in Capellan 
in which it held that a Veteran's period of service must be 
determined based on all relevant evidence, with due application 
of the duty to assist and the statutory and regulatory 
requirements to consider "all information and lay . . . evidence 
of record."  The Federal Circuit found that VA erred in denying 
the appellant's claim with no review of the subsequent evidence 
by the service department.  There was substantial compliance with 
Capellan in this case.  As noted, the NPRC certified most 
recently in September 2009 that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  The Board acknowledges that, after September 2009, the 
appellant submitted additional copies of his forged "Affidavit 
for Philippine Army Personnel" (AGO Form 23) dated in November 
1945 along with the other documentation listed above.  The Board 
notes that the "roster" of the "66th Infantry Division" 
previously was submitted to VA before VA asked the NPRC to verify 
the appellant's alleged service in 1979 and in 1987.  The lay 
affidavits submitted by the appellant after September 2009 refer 
to this roster and do not provide any new information concerning 
his claimed active service.  Instead, these statements purport to 
corroborate the appellant's alleged dates of active service 
listed on the forged "Affidavit for Philippine Army Personnel" 
(AGO Form 23) dated in November 1945.  Because these lay 
statements are based, in part, on a forged document purporting to 
show the appellant's alleged active service, the Board finds the 
lay statements to be inherently incredible and insufficient to 
trigger the requirement of re-certification of active service by 
the NPRC discussed by the Court in Capellan.  The February 2010 
OTAG certification also referred to the appellant's forged 
"Affidavit for Philippine Army Personnel" (AGO Form 23) dated 
in November 1945 as the basis for information it provided 
concerning his claimed active service.  Thus, the evidence 
submitted by the appellant since September 2009 consists of 
another copy of a forged document, duplicative lay affidavits, 
and an OTAG certification which refers to the forged document.  
All of the evidence submitted since September 2009 is duplicative 
of information and evidence previously considered by the NPRC 
and/or determined to be a forgery by VA.  Accordingly, no remand 
is required under Capellan.  In any event, none of the documents 
submitted by the appellant since September 2009 are official 
documents of the appropriate United States service department but 
rather documents from the Philippine government.  Thus, these 
documents do not satisfy the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service.  None of these documents may be 
accepted by the Board as verification of service for the purpose 
of determining eligibility for VA benefits, including the one- 
time payment from the Filipino Veterans Equity Compensation Fund.

The Board finds that the appellant is not entitled to a one-time 
payment from the Filipino Veterans Equity Compensation Fund.  The 
NPRC has certified in May 1987 and in September 2009 that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  This verification is 
binding on VA which has no authority to change or amend the 
finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  To the 
extent that the appellant is arguing that the October 1979 
certification by NPRC of his alleged active service in World 
War II should control, the Board again notes that this 
certification was based on his forged "Affidavit for Philippine 
Army Personnel" (AGO Form 23) dated in November 1945.  This 
certification also was revoked by the NPRC in May 1987 after the 
appellant's forgery was uncovered by VA's Inspector General.  As 
the appellant is no doubt aware, the penalty for obtaining VA 
benefits by fraudulent means (including the forgery of an 
affidavit) is forfeiture of those benefits.  See generally 
38 U.S.C.A. § 6103; 38 C.F.R. § 3.900 et seq. (discussing fraud & 
forfeiture of VA compensation benefits).  The proper course for 
the appellant, if he believes that there is a reason to dispute 
the report of the service department or the content of military 
records, is to pursue such disagreement with the relevant service 
department (in this case, the U.S. Army).  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by the 
Philippine Government is not sufficient for benefits administered 
by VA because VA is bound by the service department 
certifications.  Given the service department's verification of 
no recognized service, the Board finds that the appellant is not 
a Veteran for the purpose of establishing entitlement to a one-
time payment from the Filipino Veterans Equity Compensation Fund.  
Therefore, the appellant's claim of entitlement to the one-time 
payment from the Filipino Veterans Equity Compensation Fund must 
be denied as a matter of law.  See Sabonis, 6 Vet. App. at 426.


ORDER

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


